SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 12, 2017 AIRBORNE WIRELESS NETWORK (Exact name of Company as specified in its charter) Nevada 333-179079 27-4453740 (State or other jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification Number) 4115 Guardian Street, Suite C, Simi Valley, California 93063 (Address of principal executive offices) (805) 583-4302 (Company’s Telephone Number) (Former name, address and telephone number specified on last report)
